                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


RICHARD K.,                    )
                               )
    Plaintiff,                 )
                               )
               v.              ) Case No. 1:18-cv-00145-JDL
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
    Defendant.                 )


           ORDER ACCEPTING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge, John C. Nivison, filed his Recommended

Decision (ECF No. 16) on Richard K.’s Period of Disability and Disability Insurance

Benefits appeal with the Court on September 5, 2018, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2018) and Fed. R. Civ. P. 72(b). The time within which to file

objections expired on September 19, 2018, and no objections have been filed. The

Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal. Having reviewed and considered the Magistrate Judge’s

Recommended Decision, I concur with the Magistrate Judge’s conclusions as set forth

in his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 16) of

the Magistrate Judge is hereby ACCEPTED and the Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.




                                          1 
 
    SO ORDERED.

    Dated this 11th day of October, 2018.

                                               /s/ Jon D. Levy
                                            U.S. DISTRICT JUDGE




                                   2 
 
